Citation Nr: 0312137	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
post-traumatic encephalopathy with secondary motor seizures.  

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K.ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
August 1976 and on active duty from April 1978 to December 
1981.  Additional periods of active duty for training in June 
and August 1977 are reported.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Louis, Missouri.  
That decision granted service connection for post-traumatic 
encephalopathy with secondary motor seizures and assigned the 
rating of 20 percent disabling.  Since the veteran's appeal 
is from the initial rating, the principles promulgated in 
Fenderson v. West, 12 Vet. App. 119 (1999), apply: he may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings".  

In March 1998, a Travel Board hearing was held in St. Louis 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the hearing testimony is in the claims file.  

The Board remanded the case for further evidentiary 
development in July 1999, the purpose of which has been met.  
Another remand was required for updated evidentiary 
development in November 2000.  


REMAND

Pursuant to 38 C.F.R. § 19.9(a)(2)(ii), the veteran was sent 
a letter by the Board in March 2003.  This was requisite 
notification of his rights under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the provisions of 38 C.F.R. § 19.9(a)(2)(ii) were 
invalidated.  Accordingly, the RO must take further action to 
process the claim pursuant to notifying the veteran of VCAA.  

The Board also believes that medical records pertaining to 
the frequency and the severity of the veteran's seizures 
subsequent to June 2002 may be available.  In addition, the 
veteran's current employment status should be ascertained.  

Accordingly, the case is REMANDED for the following actions:  

1.  All VA medical records regarding any 
treatment for seizures dated since June 
2002 should be obtained.  

2.  The veteran should be contacted to 
ascertain his employment status since a 
VA examination conducted in June 2002 on 
which he indicated that he was working 
for a cousin who was a contractor.  It 
should be ascertained whether he is 
working full time or part time and what 
his work activity involves.  If he is 
unemployed, it should be ascertained when 
this happened.  All his work, or lack of 
work, activity since June 2002 should be 
factually ascertained.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and related regulations is completed.  
See 38 U.S.C.A. §§ 5102, 5103(a), 5103A; 
38 C.F.R. § 3.159.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


